Citation Nr: 0834097	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
herniated nucleus pulposus, at L4-5, postoperative.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, left knee, status post tibial osteotomy.

3.  Entitlement to service connection for right knee 
condition, as secondary to service connected left knee 
traumatic arthritis, status post tibial osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing has been included in the record.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reflects that the veteran had 
submitted a signed release form for the RO to obtain his 
treatment records from the Munson Army Hospital, Fort 
Leavenworth, Kansas.  The RO received a response from this 
facility in May 2006 stating it had no records for this 
veteran.  Nonetheless, on substantive appeal in February 
2007, the veteran submitted numerous pages of his non-VA 
treatment records documenting treatment for both his left and 
right knees, from the very same Munson Army Hospital.  As a 
result of the foregoing, it is not clear whether these were 
all of his records from that facility for the applicable time 
period.  Thus, follow up development is needed.

In addition to the foregoing, the Board observes that the 
veteran's claim file was not made available for either of his 
July 2006 VA examinations, for the spine and for the left 
knee.  Further, the testimony of the veteran before the Board 
in February 2008 presented a much more debilitating 
impression of the veteran's service-connected disabilities 
than that given by the July 2006 VA examinations.  
Specifically, the veteran testified that he regularly uses a 
walker for his back.  Given the veteran's testimony, the 
additional medical reports of record, and the passage of time 
since his last VA examination, the Board finds that a more 
contemporaneous VA examination is needed.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination).  

The medical evidence indicates extensive treatment for the 
right knee, post service, as well as treatment during 
service.  However, the current record does not contain a 
medical opinion addressing the etiology of his right knee 
condition with respect to service connection on a direct 
basis.  Additionally, service connection is currently in 
effect for left knee and lumbar spine disabilities and as 
stated previously the more recent evidence suggests that the 
veteran's right knee symptomatology may be due to 
compensatory ambulation.  Raising the issue of service 
connection on a secondary basis.  None of the post-service 
examination reports addresses the question of whether the 
veteran has additional disability resulting from aggravation 
of his non-service-connected right knee disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Thus, definitive medical 
opinions on the questions of whether the veteran currently 
has a right knee disability, and if so, whether its onset is 
service related or whether there has been a measurable 
permanent increase of a non-service-connected right knee 
disability caused by the service-connected left knee 
disability, are needed before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions). 

Finally, the RO will also need to consider whether enhanced 
notice is required under the recent judicial precedent in 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his service-connected disabilities since 
1994, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

	     2.  Afford the veteran an orthopedic 
examination.  In conjunction with the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
physician should review the results of any 
testing prior to completing the report.

a.  With respect to the right knee, the 
physician should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
physician should discuss the nature and 
extent of any right knee disorder, if 
present, and then address whether it is at 
least as likely as not (i.e., to a degree of 
probability of 50 percent or more) that the 
first clinical manifestations of any current 
right knee disorder had its onset during 
active service between July 1974 and July 
1994 or is in any way related to any event 
of active service.

b.  If it is determined that a current right 
knee disorder was not incurred in service, 
the examiner should provide an opinion as to 
whether it is at least as likely as not that 
any currently demonstrated non-service-
connected right knee disorder has been 
aggravated by any service-connected disorder 
(left knee, lumbar spine).

c.  If such aggravation is found, the 
examiner should provide an estimate of the 
degree of right knee disability over and 
above the degree of disability that would 
exist without the aggravation caused by the 
veteran's service-connected disability, 
e.g., is the degree of increased 
symptomatology 10 percent, 20 percent, etc., 
above the baseline symptomatology after the 
effects of the service-connected disability 
are first considered.  The increment should 
be identified and defined in terms of actual 
reported findings on examination.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

	    3.  With respect to the service-connected 
left knee and herniated nucleus pulposus at 
L4-5, the examiner should describe in detail 
all symptoms reasonably attributable to each 
service-connected disability and its current 
severity.

a.  The physician should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for the service-connected 
left knee and lumbar spine.

b.  The physician should then set forth 
the extent of any functional loss present 
for the service-connected left knee and 
herniated nucleus pulposus at L4-5 
disabilities due to weakened movement, 
excess fatigability, incoordination, or 
pain on use.  The physician should also 
describe the level of pain experienced by 
the veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The degree of functional 
impairment or interference with daily 
activities, if any, for each service-
connected disability should be described 
in adequate detail.  Any additional 
impairment on use or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of-
motion loss.  The conclusions should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

c.  The physician should also indicate the 
effect the service-connected left knee and 
herniated nucleus pulposus at L4-5 
disabilities have, if any, on the 
veteran's current level of occupational 
impairment.  Specifically, the physician 
should render an opinion as to whether any 
service-connected disability alone causes 
marked interference with employment, or 
the need for frequent periods of 
hospitalization.  The conclusions of the 
physician should reflect review of the 
claims folder, and the discussion of 
pertinent evidence. 

	     4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both the service connection 
and increased rating claims by evaluating 
all evidence obtained after the last 
statement or supplemental statement of the 
case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, furnish the 
veteran an appropriate SSOC containing 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




